DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 33 is objected to because of the following informalities:  
On line 9, “orthogonal the first direction” should be “orthogonal to the first direction”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


    PNG
    media_image1.png
    228
    430
    media_image1.png
    Greyscale

Claims 45-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 45 cites “wherein the first and second peripheral edge portions are mutually spaced by an open spacing extending between the adjacent first and second nets of the array”. The “open spacing” constitutes as new matter as it was not originally disclosed in the drawings or in the specifications. Spacing 98 in Fig. 3 is not open as there are clear lines on the edges connecting the peripheral edges as pointed in the arrows above, showing how it is an edge of an object. The specifications is silent on an “open spacing” and cites in ¶0080 of a spacing 98 that has “a width of from 5 to 50 cm” and that “adjacent nets 8 are each separated by the spacing 98, and so each net 8 has a peripheral edge 96 which is either at the periphery of the entire array 10 or is spaced from an adjacent net 8”. The Examiner maintains the original meaning for “spacing” as any kind of distance between peripheral edge portions. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Coulson (US 595,149) in view of Hayes (US 727,541), Toye (US 2015/0201565), and Rocke (GB 2,519,817). 
Regarding claim 33, Coulson teaches (Figure 1) of a netting installation (Page 2 lines 15-22, installation to have provide a canopy, which can be used on a net), the netting installation comprising:
a framework comprising a plurality of uprights (uprights A) which are mutually spaced to form an array of the uprights (Fig. 1, spaced to form an array), each upright having a lower end which is installed into a respective area of ground (lower end of uprights A are installed into the ground), and an upper end (upper end of uprights A);
a first plurality of cables (plurality of wires 14) attached to the upper ends of the uprights and arranged in a first direction (cables 14 are attached to the upper ends of the uprights), 
the cables extending between the uprights to form a cable network (Fig. 3, cables 14 extends between the uprights to form a cable network), wherein the cable network forms an array of mutually spaced cables for mounting a plurality of nets on the cable network (Fig. 3, cable network forms an array of mutually spaced cables that could be used to mount a plurality of nets on the cable network); and
a releasable net tethering system (Page 3 lines 25-35, canopies can be released from their fastening devices; the releasable net tethering system comprising of wires 14, ropes 15, pulleys 18, cords 22, and rings 21) for connecting the canopies to the cables wherein the releasable net tethering system comprises a plurality of connectors (cords 22) and fitted between the peripheral edge of a respective net and a cable of the cable network (Fig. 3, Page 3 lines 30-36, cords 22 are connected to the sides of the canopies 20 and are fitted between the peripheral edge of a respective canopy and a cable 14 of the cable network), such that adjacent first and second canopies of the array of nets (Fig. 3, canopies 20 are in an array) are connected by respective first and second groups of connectors (canopies 20 are connected by their respective first and second peripheral edges by groups of cords 22) to a common cable assembly (pulleys 18 and ropes 18a) that is substantially aligned with and parallel to the first and second peripheral edge portions (cable assembly aligned with the first and second peripheral edge portions).  
	Coulson does not appear to teach of a second plurality of cables attached to the upper ends of the uprights and arranged in a second direction that is orthogonal the first direction; the first plurality and second plurality of cables extending between the uprights to form a cable network at a height at least 3 meters above the ground; a plurality of nets mounted on the cable network, wherein the plurality of nets form an array of nets, wherein each net has a peripheral edge and adjacent first and second nets of the array of nets are mounted to have respective first and second peripheral edge portions opposed to and substantially parallel with each other; a plurality of connectors orthogonal to the peripheral edge of a respective net and a cable of the cable network, wherein each connector has a preset maximum threshold of tensile strength. 
	Hayes is in the field of agriculture and teaches (Fig. 1) of a first plurality and second plurality of cables (wires B and C) attached to the upper ends of the uprights;
the second plurality of cables (wires C) attached to the upper ends of the uprights and arranged in a second direction that is orthogonal the first direction (wires C are orthogonal to the wires B); the first plurality and second plurality of cables (wires B and C) extending between the uprights to form a cable network (cable network comprising of wires B and C) at a height at least 3 meters above the ground (Fig. 1 and 3, Page 2 lines 13-17, the posts, with cable networks at the top of the posts, are at a height of 9 feet, or 3 meters). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coulson to incorporate the teachings of Hayes to have a first and second plurality of cables orthogonal to each other in order to better secure the nets above the trees in different directions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coulson to incorporate the teachings of Hayes to have the cable network at a height at least 3 meters above the ground in order to provide overhead protection of plants. It should be noted that the height as claimed does not show criticality as disclosed in the specifications or the drawings. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

    PNG
    media_image2.png
    382
    733
    media_image2.png
    Greyscale

Annotated Fig. 1
 	Toye is in the field of netting installations and teaches of a plurality of nets (Fig. 11, ¶0200, canopy can be a net) mounted on the cable network (Fig. 1d, net is mounted on cables 15), wherein the plurality of nets form an array of nets (Fig. 14d, multiple nets forms an array of nets), wherein each net has a peripheral edge (Fig. 1d, each net has a peripheral edge 16) and adjacent first and second nets of the array of nets (the two adjacent nets connected in the middle) are mounted to have respective first and second peripheral edge portions opposed to and substantially parallel with each other (Fig. 1d), a plurality of connectors (Fig. 13a, loop connectors by the edges) orthogonal to the peripheral edge of a respective net and a cable of the cable network (Annotated Fig. 1 above, loop connectors, which can be place in the holes on the edges of the net, are orthogonal to the peripheral edge of the respective net and a cable of the cable network as seen by the dotted lines). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coulson to incorporate the teachings of Toye to have the canopy be a net in order to permit the flow of rain and sun through the net. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coulson to incorporate the teachings of Toye to have a plurality of connectors orthogonal to the peripheral edge of a respective net and a cable of the cable network in order to securely connect the nets together in different directions. 
	Rocke is in the field of horticulture and teaches (Fig. 3A) of a connector (clip 3) that has a preset maximum threshold of tensile strength (Page 4 lines 24-28, the connector releases the mesh when the force reaches a threshold limit) in order to prevent damage to the frame (Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coulson to incorporate the teachings of Rocke to have a connector that has a maximum threshold of tensile strength in order to prevent damage to the frame at high force levels.

Claims 34-53 are rejected under 35 U.S.C. 103 as being unpatentable over Coulson (US 595,149) as modified by Hayes (US 727,541), Toye (US 2015/0201565), and Rocke (GB 2,519,817), as applied to claim 33 above, and further in view of Thelen (US 2015/0020491). 
Regarding claim 34, Coulson as modified teaches of the invention in claim 33, but does not appear to teach wherein the connectors are loop connectors fitted around the peripheral edge of a respective net, each loop connector forming a closed loop enclosing a cable and a part of the peripheral edge.
	Thelen is in the field of agriculture and teaches of connectors (Fig. 4, connector 56) that are loop connectors (Fig. 4, connector 56 forms a loop) each loop connector forming a closed loop enclosing a cable (Fig. 4, ¶0039, loop connector 56 forms a closed loop enclosing a cable 58).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coulson to incorporate the teachings of Thelen to use a loop connector on the peripheral edge of the net and enclose a cable in order to securely connect the net to a cable. 
	
	Regarding claim 35, Coulson as modified teaches of the invention in claim 34, but does not appear to teach wherein the loop connectors comprise zip-ties. 
	Thelen is in the field of agriculture and teaches of loop connectors (Fig. 4, connector 56) that comprise zip-ties (¶0039, connector 56 can be a zip tie). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coulson to incorporate the teachings of Thelen to have the loop connector comprise zip-ties in order to have a durable and cheap connector. 

	Regarding claim 36, Coulson as modified discloses the invention in claim 35, but not appear to teach wherein the peripheral edge comprises a row of reinforcement rings and the loop connector passes through a respective reinforcement ring to form the closed loop enclosing the cable and the part of the peripheral edge.
	Toye is in the field of netting installations and teaches of a row of reinforcement rings (Figure 1b, ¶0024, edge 16 with a row of rings) and the loop connector (Fig. 13a, loop connectors by the edges securing the net to the wires) passes through a respective reinforcement ring to form the closed loop enclosing the cable and the part of the peripheral edge (Fig. 13a, ¶0231, a loop connector can form a closed loop with a cable 150 and part of the peripheral edge).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coulson to incorporate the teachings of Toye to have a row of reinforcement rings and the loop connector passing through the rings to form a closed loop around the cable and the peripheral edge in order to secure the length of the peripheral edge to a cable. 
	
	Regarding claim 37, Coulson as modified discloses of the invention in claim 33, and wherein the connectors are uniformly spaced around the peripheral edge of the canopy (Fig. 3, cords 22 are spaced around the peripheral edge).
	Coulson does not appear to teach of a net.  
	Toye is in the field of netting installations and teaches of a peripheral edge of a net (Fig. 11, ¶0200, canopy can be a net with peripheral edge 16). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coulson to incorporate the teachings of Toye to have the canopy be a net in order to permit the flow of rain and sun through the net.

	Regarding claim 38, Coulson as modified discloses of the invention in claim 33 but does not appear to teach wherein the connectors are spaced around the peripheral edge of the net with a spacing of from 25 to 100 cm between adjacent connectors.
	Toye is in the field of netting installations and teaches (Fig. 11) of a spacing of from 25 to 100 cm between adjacent connectors (¶0054 and ¶0202, belts, which are aligned with securing features 44, are spaced apart of a spacing between 100 mm and 10 m, or 200 mm to 2m, or 300 mm to 1m),
It would have been obvious to one having ordinary skill in the art at the time the invention was made to the space the connectors 25 to 100 cm between adjacent connectors in order to secure the length of the canopy. It should be noted that the spacing as claimed does not show criticality as disclosed in the specifications or the drawings. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	Regarding claim 39, Coulson as modified discloses of the invention in claim 33, but does not appear to teach wherein the connectors around the peripheral edge of the net have a common maximum threshold of tensile strength.
	Rocke is in the field of horticulture and teaches (Fig. 3A) of connectors (clips 3) around the peripheral edge of the net (Fig. 1A, clips 3 are around the peripheral edge of the net) have a common maximum threshold of tensile strength (Page 4 lines 24-28, the clips releases the mesh when the force reaches a threshold limit and each have a common maximum threshold of tensile strength) in order to prevent damage to the frame (Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coulson to incorporate the teachings of Rocke to have a connector that has a common maximum threshold of tensile strength in order to prevent damage to the frame at high force levels.

	Regarding claim 40, Coulson as modified discloses of the invention in claim 44, but does not appear to teach of wherein each connector has a maximum threshold of tensile strength within the range of from 10 to 20 kg.
	Rocke is in the field of agriculture and teaches of connectors (Fig. 4, connector 3) that have a range of maximum threshold of tensile strength (Page 12 line 23, connector 3 has a range of maximum threshold of tensile strength). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coulson to incorporate the teachings of Rocke to have a connector with a maximum threshold of tensile strength within the range of 10 to 20 kg in order to prevent damage to the frame. It should be noted that the threshold tensile strength as claimed does not show criticality as disclosed in the specifications or the drawings. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	Regarding claim 41, Coulson as modified discloses the invention in claim 33, but does not appear to teach wherein each connector is composed of a polymer.
	Rocke is in the field of agriculture and teaches of a connector composed of a polymer (Page 13 lines 9-13, connector 3 is formed from plastics). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coulson to incorporate the teachings of Rocke to have a connector composed of a polymer in order to have a durable and affordable connector.

	Regarding claim 43, Coulson as modified discloses the invention in claim 33, but does not appear to teach of wherein the connectors of the first and second groups of connectors are respectively connected in an alternating manner to the common cable assembly. 
	Hayes is in the field of agriculture and teaches (Fig. 3) of connectors (wires C and B) in an alternating manner to the common cable assembly (tension guy-wires G).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coulson to incorporate the teachings of Hayes to connect the connectors in an alternating manner to the common cable assembly in order to increase the strength of the connection in different directions. 

	Regarding claim 44, Coulson as modified discloses the invention in claim 33 and wherein the common cable assembly (pulleys 18 and ropes 18a) comprises a pair of aligned and parallel first and second cables (ropes 18a are parallel to each other at their respective locations) and the connectors of the first and second groups of connectors (cords 22) are respectively connected to the first and second cables or are connected to both of the first and second cables (cords 22 are respectively connected to the first and second cables 18a).
	
	Regarding claim 45, Coulson as modified discloses the invention in claim 33, but does not teach wherein the first and second peripheral edge portions are mutually spaced by an open spacing extending between the adjacent first and second nets of the array.
	Toye is in the field of netting installations and teaches (Fig. 2) of wherein the first and second peripheral edge (edge 16) portions are mutually spaced by an open spacing (flap 46) extending between the adjacent first and second nets of the array (net material 21).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coulson to incorporate the teachings of Toye to have a spacing between the nets of the array in order to reinforce the connections and edges. 

	Regarding claim 46, Coulson as modified discloses the invention in claim 33 but does not appear to teach wherein the spacing has a width of from 5 to 50 cm.
	Toye is in the field of netting installations and teaches (Fig. 2) of wherein the open spacing (flap 46) has a width of from 5 to 50 cm (¶0063 flap is formed 50 mm to 3 m).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coulson to incorporate the teachings of Toye to have the spacing width 5 to 50 cm in order to reinforce the connections and edges. It should be noted that the width as claimed does not show criticality as disclosed in the specifications or the drawings. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	Regarding claim 47, Coulson as modified discloses the invention in claim 45, but does not appear to teach wherein the adjacent nets are each separated by the open spacing.
	Toye is in the field of netting installations and teaches (Fig. 1d) of wherein the adjacent nets are each separated by the spacing (flap 46).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coulson to incorporate the teachings of Toye to have the adjacent nets each separated by the spacing in order to reinforce the connections and edges.
	
 	Regarding claim 48, Coulson as modified discloses the invention in claim 33 and wherein each net has a surface area of from 5 to 25 m2. 
	However, it should be noted that the surface area as claimed does not show criticality as disclosed in the specifications or the drawings. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have each net have a surface area of from 5 to 25 m2. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	Regarding claim 49, Coulson as modified discloses the invention in claim 33, and wherein (Fig. 1) the array of nets is substantially horizontal (canopies 20 are substantially horizontal).

	Regarding claim 50, Coulson as modified discloses the invention in claim 33, and wherein (Fig. 1) the array of the uprights (uprights A) is a regular rectangular array (array of uprights A is a regular rectangular array), comprising a plurality of parallel linear first rows of uprights extending in a first direction and a plurality of parallel linear second rows of uprights extending in a second direction which is orthogonal to the first direction (Fig. 3, uprights has a plurality of parallel linear first rows in a first direction and a plurality of parallel linear second rows of uprights extending in a second direction which is orthogonal to the first direction).
 
	Regarding claim 51, Coulson as modified discloses the invention in claim 50, and a plurality of fruit tees (Fig. 1, Page 2 lines 8-10, trees are fruit trees) covered by the netting installation (Page 2 lines 15-22, netting installation covers over the trees) wherein the trees are mutually spaced to define a regular rectangular array of the trees (Fig. 1, trees are mutually spaced to define a regular rectangular array of trees), wherein at least some of the first rows of uprights each extend along a respective first row of trees (Fig. 1, first row of uprights A each extend along a respective first row of trees) and at least some of the second rows of uprights each extend along a respective second row of trees (Fig. 1, second rows of uprights can extend along a respective second row of trees).

	Regarding claim 52, Coulson as modified discloses the invention in claim 51, and wherein the trees are citrus trees (Page 2 lines 8-10, trees can be orange and lemon trees).

	Regarding claim 53, Coulson as modified discloses the invention in claim 52, but does not teach wherein the array of nets is mounted at a height of from 1 to 3 meters above a top canopy of the trees.
	However, it should be noted that the height as claimed does not show criticality as disclosed in the specifications or the drawings. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the array of nets mounted at a height of from 1 to 3 meters above a top canopy of the trees in order to protect the trees overhead without interfering with the trees. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Response to Arguments
Applicant's arguments filed 5/17/2021 have been fully considered but they are not persuasive.
Applicant argues that Coulson does not read on claim 42, which has been incorporated into claim 33, as Coulson does not disclose that “canopies 20 are connected by their respective first and second peripheral edges by a group of cords 22 to a common cable assembly (pulleys 18 and ropes 18a)”.  The Examiner respectfully disagrees. 
Claim 33 recites that “adjacent first and second canopies of the array of nets are connected by respective first and second groups of connectors to a common cable assembly” which can be broadly interpreted to be directly, or indirectly, connected to a common cable assembly. The claim does not recite that the connection to the common cable assembly has to be directly connected. Thus, Coulson still reads upon the claim as the canopies are connected to the common cable assembly by the group of connecters (cords 22) as seen in Fig. 3 by the rightmost numeral 10. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647